Law Offices of Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105-3441 Telephone (415)856-7000 Facsimile (415)856-7100 Internet www.paulhastings.com July 19, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Firsthand Technology Value Fund, Inc. Form N-14 Registration Statement Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 20a-1 under the Investment Company Act of 1940 (the “Investment Company Act”) and Rule 14a-6 under the Securities Exchange Act of 1934 is the Form N-14 Registration Statement of Firsthand Technology Value Fund, Inc. (the “BDC”), a newly organized entity that has filed on or about this same day a registration statement on Form N-2. The Form N-14 Registration Statement relates to a special meeting of shareholders of another registrant: Firsthand Technology Value Fund (“TVF”), a series of Firsthand Funds (File Nos. 033-73832 and 811-08268). The purpose of the special meeting is to seek TVF shareholders’ approval to reorganize TVF into the BDC. Please do not hesitate to call me at 415-856-7007 if you have any questions or comments regarding the Registration Statement.Thank you for your assistance regarding this matter. Very truly yours, /s/ David Hearth of Paul Hastings Janofsky & Walker LLP
